t c summary opinion united_states tax_court gerry ashurst petitioner v commissioner of internal revenue respondent kean h ashurst petitioner v commissioner of internal revenue respondent docket nos 161-03s 162-03s filed date gerry ashurst and kean h ashurst pro sese paul j krazeise jr for respondent kroupa judge these cases were heard pursuant to the provisions of sec_7463 the decisions to be entered are not reviewable by any court and this opinion should not be cited a sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended authority these cases arise from petition sec_2 filed under sec_6330 in response to notices of determination concerning collection action s under sec_6320 and or determination notices by petitioners gerry ashurst mrs ashurst and kean h ashurst mr ashurst wife and husband the sole issue for decision is whether the settlement officer abused his discretion in rejecting petitioners’ offer_in_compromise oic we hold he did not some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in lagrange kentucky at the time they filed the petitions petitioners filed their federal_income_tax returns for and reflecting unpaid balances due the balances were assessed and with penalties and accrued interest exceed dollar_figure on date respondent issued a final notice - notice_of_intent_to_levy and notice of your right to a hearing final notice with regard to petitioners’ unpaid federal_income_tax liabilities for and totaling dollar_figure these cases have been consolidated for purposes of trial briefing and opinion in response to the final notice petitioners requested a hearing pursuant to sec_6330 hearing on date on date appeals officer william smith of the salt lake city utah appeals_office appeals officer smith sent a letter to petitioners scheduling a hearing for date the hearing was subsequently postponed because petitioners indicated that they would file an oic with respect to their outstanding tax_liabilities on date petitioners submitted an oic for their unpaid income_tax liabilities for as well as on a form_656 offer_in_compromise petitioners indicated that mr ashurst had been unemployed since july of that he had coronary surgery in august of that prevented him from engaging in physical activity and that they had exhausted all their resources in seeking employment and maintaining the household petitioners offered to compromise their tax_liabilities of approximately dollar_figure for the years through and with a one-time payment of dollar_figure on date appeals officer smith informed petitioners that their offer was received and that an offer examiner would contact them to evaluate their request on date bonnie griggs a revenue_officer from the ogden utah office of the internal_revenue_service revenue_officer griggs sent petitioners a letter stating that the oic had been reviewed and that additional information was needed after receiving and reviewing petitioners’ financial information revenue_officer griggs in a letter dated date informed petitioners that she was unable to recommend that their offer be accepted because the information petitioners provided indicated that they could pay their entire income_tax liabilities the letter also stated that if petitioners did not agree with the statements they could call her to discuss the offer or discuss other collection alternatives petitioners and revenue_officer griggs further corresponded during march and may of in which petitioners submitted additional financial information to her on date the revenue_officer sent petitioners a letter stating that on the basis of the new information provided she had recalculated petitioners’ financial situation because petitioners’ projected income and net assets as recalculated still enabled them to pay their tax_liabilities in full she would not recommend their revenue_officer griggs determined that after allowing for necessary living_expenses petitioners’ monthly income and realizable assets enabled them to make a maximum payment of dollar_figure per month the revenue_officer stated that because she was unable to reach petitioners she used their date income to compute their monthly income the officer determined that petitioners had a total monthly income of dollar_figure and expenses of dollar_figure leaving an ability to pay dollar_figure per month over a period of years offer for acceptance in the letter she also suggested that petitioners enter into a regular installment_agreement for dollar_figure per month on date petitioners faxed revenue_officer griggs a letter stating i am unwilling and unable to accept this evaluation by your office i currently have no earnings other than my wife’s income and due to my heart condition current prospects for employment are very slim i have explained my circumstances to you in writing and verbally and consider you sic lack of understanding as nothing more than harassment in this case therefore i am requesting that this case be forwarded back to appeals bill smith an appeals hearing was held with mr ashurst on behalf of petitioners on date the hearing focused on petitioners’ oic as well as other collection alternatives it was agreed that mr ashurst would inform appeals officer smith about his future work prospects no such information was provided however further subsequent attempts to contact petitioners failed because no working phone numbers were available on date appeals officer smith sent petitioners the determination notices rejecting their oic and concluding that collection could proceed the determination notices stated that after considering the additional information provided by petitioners revenue_officer griggs determined that petitioners would be able to pay dollar_figure per month based upon petitioners’ monthly income of dollar_figure and monthly expenses of dollar_figure the oic was rejected because petitioners could pay their tax_liabilities in full on date petitioners filed petitions with this court in response to the determination notices a trial hearing was held on date in louisville kentucky at which petitioners contested respondent’s rejection of their oic stated that their circumstances have changed dramatically and asked the court to remand their case to appeals for a reconsideration of their offer by order dated date this court remanded petitioners’ and income_tax years to the commissioner for the purpose of considering petitioners’ oic taking into consideration petitioners’ change_in_circumstances the order also allowed petitioners if they wished to do so to offer another collection alternative pursuant to sec_6330 the parties were to inform the court of the outcome of these proceedings by date pursuant to the order petitioners submitted additional information to respondent including an updated itemization of income and expenses as well as other financial documents on date after a reconsideration of petitioners’ financial information settlement officer john n brandon jr of the louisville kentucky appeals_office settlement officer brandon sent petitioners a letter rejecting their oic in the letter settlement officer brandon stated that based on the data petitioners submitted it appeared that petitioners could make monthly payments in the amount of dollar_figure and could therefore pay their liability in full within the limitation period settlement officer brandon also offered petitioners an installment_agreement as a collection alternative installment_agreement the installment_agreement provided for the payment of dollar_figure per month for months and dollar_figure per month thereafter until the liability was paid in full on date petitioners sent via facsimile a letter to respondent that we interpreted as petitioners’ rejection of the installment_agreement proposed by settlement officer brandon the issue now before us therefore is whether settlement officer brandon abused his discretion in rejecting petitioners’ oic and allowing collection by levy action to proceed discussion before a levy may be made on any property or right to property a taxpayer is entitled to a fair hearing before an impartial officer of the appeals_office sec_6330 and b and d if the taxpayer requests a hearing he may raise at that hearing any relevant issue relating to the unpaid tax or the petitioners are expected to have satisfied certain medical_expenses after months proposed levy sec_6330 such issues include any appropriate spousal defense challenges to the appropriateness of collection and offers of collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 after the hearing a determination is made that addresses those issues raised by the taxpayer verifies that all requirements of applicable law and administrative procedures have been met and balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the sole issue raised by petitioners both at the hearing and at trial is respondent’s consideration of their oic we must decide therefore whether the settlement officer’s rejection of petitioner’s oic was proper a standard of review because the validity of petitioners’ underlying tax_liabilities is not in issue we review the administrative determination for abuse_of_discretion see 114_tc_604 114_tc_176 in doing so we do not conduct an independent review of what would be an acceptable offer_in_compromise rather we review only whether the settlement officer's refusal to accept petitioners’ oic was arbitrary capricious or without sound basis in fact or law see 112_tc_19 b petitioners’ offer sec_7122 authorizes a compromise of a taxpayer’s federal tax_liability an oic may be accepted where there is doubt as to liability or collectibility or where it would promote effective tax_administration sec_301_7122-1t b temporary proced admin regs fed reg date one of the factors considered in determining whether to accept or reject an oic is whether the collection of the full liability would result in economic hardship to the taxpayer sec_302 7122-1t b i temporary proced admin regs supra economic hardship is defined as the inability of the taxpayer to pay his or her reasonable living_expenses sec_301_6343-1 proced admin regs throughout the consideration of their oic petitioners maintained that they do not have sufficient income to pay their liabilities in full after reviewing petitioners’ financial situation however the settlement officer determined that their financial situation enabled them to pay the entire tax_liability within a reasonable_time this determination was based on the information petitioners provided to the settlement officer as to their income and expenses petitioners’ financial information indicated that both petitioners had gainful employment and that their monthly income exceeded their necessary living_expenses thereby allowing the full payment of their liabilities in reviewing petitioners’ oic we note that the settlement officer used information that was favorable to petitioners for example the settlement officer allowed petitioners monthly living_expenses that exceeded the amount they claimed on their form 433-a collection information statement for individuals moreover in determining petitioners’ income the settlement officer used income figures that were less than those actually reported by petitioners notwithstanding his use of these favorable estimates the settlement officer still concluded that petitioners could pay their entire tax_liabilities in full we have reviewed the entire record including the financial information presented to the settlement officer and cannot find that the settlement officer’s determination rejecting petitioners’ oic was an abuse_of_discretion see van vlaenderen v commissioner tcmemo_2003_346 crisan v commissioner tcmemo_2003_318 willis v commissioner tcmemo_2003_302 accordingly collection by levy of petitioners’ unpaid tax_liabilities reflected in the determination notices may proceed to reflect the foregoing decisions will be entered for respondent
